EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated June 7, 2012, with respect to the consolidated financial statements, schedule, and internal control over financial reporting included in the Annual Report of Nathan’s Famous, Inc. on Form 10-K for the year ended March 25, 2012.We hereby consent to the incorporation by reference of said reports in the Registration Statements of Nathan’s Famous, Inc. on Forms S-8 (File No. 333-82760, effective February 14, 2002, File No. 333-101355, effective November 20, 2002, File No. 333-155171, effective November 7, 2008, and File No. 333-177736, effective November 4, 2011). /s/ GRANT THORNTON LLP New York, New York June 7, 2012
